DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 06/16/2022 has been entered. Claims 1-2, 4-9, 12, and 14 remain pending in the application. Claims 3, 10-11, and 13 have been canceled. Claim 14 is new. Applicant’s Amendments to the Claims have overcome each and every Claim objection, 35 USC 112 rejection, and 35 USC 102 rejection previously set forth in the Final Office Action mailed 02/16/2022. In response to amendments new Claim objections, 35 USC 112 rejections, and 35 USC 103 rejection are presented below.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
As noted above the Claim objections previously set forth have been overcome by amendments to the claims. However, in response to amendments to the claims new Claim objections are presented below.
Claim 1 is/are objected to because of the following informalities:  
Claim 1, line 8: “and product validation steps of the product validation process and product validation steps of the product validation process/product validation” should be corrected to “and 
Claim 1, line 33: “collecting (S30) sensor data” should be corrected to “collecting (S30) the sensor data”.
Claim 1, line 33: “by sensors” should be corrected to “by the sensors”.
Claim 1, line 36: “with characteristic fault patterns” should be corrected to “with the characteristic fault patterns”.


Appropriate correction is required.

Claim Rejections - 35 USC § 112
As noted above the 35 USC 112 rejections previously set forth have been overcome by amendment to the claims. However, in response to amendments to the claims new 35 USC 112 rejections are presented below.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-9, 12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “wherein the parameters relevant” in line 24. There is insufficient antecedent basis for this limitation in the claim. It is unclear from the language of the claim what previously recited limitation “the parameters relevant” is referencing. Is the recited limitation referring to “a number of parameters”, a different limitation, or is a new limitation? This rejection could be overcome by amending the claim language to recite “

Claim 1 recites the limitation “the fault pattern” in line 26. There is insufficient antecedent basis for this limitation in the claim. It is unclear from the language of the claim if “the fault pattern” is intended to reference a previously recited limitation or is a new limitation. This rejection could be overcome by amending the claim language to clarify if “the fault pattern” is a new limitation. For example, the claims could recite a fault pattern.

Claim 1 recites the limitations “selecting (S50) a fault pattern” in line 42. It is unclear from the language of the claim if “a fault pattern” is intentioned as a new limitation or is referring to the previously recited “fault pattern” in line 26. 

Claim 1 recites the limitations “at least one fault elimination measure associated with the fault pattern is selected for the selected fault pattern” in lines 44-45. It is unclear from the language of the claim what if two different “fault patterns” are being referenced in the claim or if only a single “fault pattern” is being referenced. This rejection could be overcome by amending the claim language to clarify what fault pattern is being referenced at any given point in the claim. For example, the claims could recite selecting a matching fault pattern of the characteristic fault patterns from the parameter table, the characteristics of which math the actual characteristics to a predetermined degree, wherein after step c), at least one fault elimination measure associated with the fault pattern is selected for the matching fault pattern.

Claim 1 recites the limitation “the respective fault pattern” in line 46. There is insufficient antecedent basis for this limitation in the claim. It is unclear from the language of the claim what previously recited “fault pattern” is being referenced by “the respective fault pattern”. This rejection could be overcome by amending the claim language to clarify what “fault pattern” is being referenced at any given point in the claim.

Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), Second paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-9, 12, and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an Abstract Idea without significantly more. 

With respect to claim 1 the limitation(s):
generating a parameter table with characteristic fault patterns for a number of partial processes of the at least one process, wherein the partial processes comprise process steps of the manufacturing process and product validation steps of the product validation process and product validation steps of the product validation process/product validation,
selecting (S21a) the historical NOK curves from the historical curves; and 
for each selected historical NOK curve and depending on the type of partial process: 
dividing (S21b) the historical NOK curve into a number of sections or into a number of quadrants; 
determining (S21c) a number of parameter values for each section/each quadrant, wherein the parameters relevant to the type of partial process are stored in a configuration table; 
performing (S21d) a mapping step in which a fault pattern is assigned to the historical NOK curve, the fault pattern being selected from a set of fault patterns relevant to the type of the partial process stored in the configuration table such that the fault pattern is assigned the number of parameter, and 
wherein a fault pattern preferably is assigned to several historical NOK curves,
b) comparing (S40) the collected sensor data with characteristic fault patterns for this partial process stored in the parameter table, 
wherein for the comparison, actual characteristics are extracted from the collected sensor data corresponding to the characteristics that describe the characteristic fault patterns of this partial process, 
wherein the actual characteristics are compared with the characteristics in the parameter table according to a comparison rule; and 
c) selecting (S50) a fault pattern from the parameter table, the characteristics of which match the actual features to a predetermined degree,
wherein after step c), at least one fault elimination measure associated with the fault pattern in selected for the selected fault pattern, wherein the at least on fault elimination measure and an assignment to the respective fault pattern are stored in a table.

These limitation(s) is/are directed to an abstract idea and would fall within the “Mental Processes” groupings of abstract ideas. The above portion(s) of the claim(s) constitute(s) an abstract idea because:
The limitation(s) regarding “generating a parameter table with characteristic fault patterns for a number of partial processes of the at least one process”, as drafted, is an act of observation and evaluation that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind. That is, other than reciting “a computer system,” nothing in the claim language precludes the Step(s) from practically being performed in the mind. For example, but for the “a computer system” language, “generated” in the context of this claim encompasses a user manually generating a table with fault patterns.
The limitation(s) regarding “selecting (S21a) the historical NOK curves from the historical curves”, “dividing (S21b) the historical NOK curve into a number of sections or into a number of quadrants”, and “determining (S21c) a number of parameter values for each section/each quadrant, wherein the parameters relevant to the type of partial process are stored in a configuration table”, as drafted, are an act of observation and evaluation that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind. That is, other than reciting “a computer system,” nothing in the claim language precludes the Step(s) from practically being performed in the mind. For example, but for the “a computer system” language, “selecting,” “dividing,” and “determining” in the context of this claim encompasses a user manually selecting data, dividing the data into sections, and determining parameters for the sections.
The limitation(s) regarding “performing (S21d) a mapping step in which a fault pattern is assigned to the historical NOK curve, the fault pattern being selected from a set of fault patterns relevant to the type of the partial process stored in the configuration table such that the fault pattern is assigned the number of parameter”, as drafted, are is act of observation and evaluation that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind. That is, other than reciting “a computer system,” nothing in the claim language precludes the Step(s) from practically being performed in the mind. For example, but for the “a computer system” language, “mapping” in the context of this claim encompasses a user manually mapping fault patterns to historical NOK curves.
The limitation(s) regarding “comparing (S40) the collected sensor data with characteristic fault patterns for this partial process stored in the parameter table”, “wherein the actual characteristics are compared with the characteristics in the parameter table according to a comparison rule”, and “selecting (S50) a fault pattern from the parameter table, the characteristics of which match the actual features to a predetermined degree”, as drafted, are an act of observation and evaluation that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind. That is, other than reciting “a computer system,” nothing in the claim language precludes the Step(s) from practically being performed in the mind. For example, but for the “a computer system” language, “comparing” and “selecting” in the context of this claim encompasses a user manually comparing sensor data based on a rule and selecting a matching fault pattern.
The limitation(s) regarding “at least one fault elimination measure associated with the fault pattern in selected for the selected fault pattern, wherein the at least on fault elimination measure and an assignment to the respective fault pattern are stored in a table”, as drafted, are is act of observation and evaluation that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind. That is, other than reciting “a computer system,” nothing in the claim language precludes the Step(s) from practically being performed in the mind. For example, but for the “a computer system” language, “selected” in the context of this claim encompasses a user manually selecting a fault elimination measure.
Further, referring to the MPEP 2106.04, the claim limitations are analogous to a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016).

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application because the non- abstract additional elements of the claims do not impose meaningful limits on practicing the abstract idea(s) recited in the preceding claim(s). In particular, the claims recited the additional elements of:
“A method for monitoring at least one process and for determining fault patterns of faults occurring in the at least one process” does not integrate the abstract idea into a practical application as it is recited at such a high-level of generality that it is view as generally linking the use of the judicial exception to a process. Generally linking the use of the judicial exception to a particular technological environment or field of use, fails to integrate the abstract ideas into a practical application, because the claim does not specify what practical application the claim is directed to.
“receiving sensor data” “generated on the basis of historical sensor data”, “wherein the historical sensor data is provided by sensors”, “wherein the sensors are assigned to a production plant, a tool, a testing device, and/or a product validation device”, “wherein the historical sensor data describe a number of historical curves which have at least two dimensions and are respectively assigned to a partial process”, and “wherein the historical curves for each partial process comprise historical OK curves (okay) and historical NOK (not OK) curves, wherein the historical NOK curves represent faulty partial processes” do not integrate the abstract idea into a practical application because the claim does not specify what practical application the claim is directed to. Rather the limitation is recited at such a high-level of generality that it amounts to no more than adding insignificant extra-solution activity to the judicial exception, i.e. data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they are regarded as data gathering steps necessary or routine to implement the abstract idea.
“the method to be carried out in a computer system with a memory device and an interface”, “wherein the parameter table is stored in the memory device” do not integrate the abstract idea into a practical application because the claim limitation(s) is a generic computer component performing the generic computer function of receiving, storing, and comparing data such that it amounts to no more than mere instruction to apply the exception using a generic computer component.

As such Examiner does NOT view that the claims:
-Improve the functioning of a computer, or to any other technology or technical field;
-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b);
-Effect a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); or
-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106.05(e) and Vanda Memo.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to no more than mere instructions to apply the exception using a generic computer component, or are well-understood, routine, and conventional (WURC) data gathering functions. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “generated on the basis of historical sensor data”, “sensors”, “wherein the historical sensor data describe a number of historical curves which have at least two dimensions and are respectively assigned to a partial process”, and “wherein the historical curves for each partial process comprise historical OK curves (okay) and historical NOK (not OK) curves, wherein the historical NOK curves represent faulty partial processes” are viewed as insignificant extra-solution activity, such as mere data gathering in a conventional way and, therefore, does not provide an inventive concept. Similarly, with regards to “A method for monitoring at least one process and for determining fault patterns of faults occurring in the at least one process” is seen as generally linking the use of the judicial exception to a particular technological environment. Linking a judicial exception to a technological environment cannot provide an inventive concept. Similarly, with regards to the additional element of “a computer system”, “a memory devise”, and “an interface” are seen as a generic computer component performing the generic computer function of receiving, storing, and comparing data such that it amounts to no more than mere instruction to apply the exception using a generic computer component. Examiner further notes that such additional elements are viewed to be well-understood, routine, and conventional (WURC) as evidenced by: 
Harvey et al. (US 20080125898 A1), Ohgushi et al. (US 20160077520 A1), Shin et al. (US 20140372813 A1), Nikovski et al. (US 20180164794 A1), Thomas et al. (US 20150178631 A1), and Cantwell (US 20180082201 A1).

Considering the claim as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claims do not apply or use the judicial exception in some meaningful way. As currently claimed, Examiner views that the additional elements do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, because the claims fails to recite clearly how the  judicial exception is applied in a manner that does not monopolize the exception because the limitation regarding “historical sensor data”, “sensors”, “historical curves”, “historical OK curves”, “historical NOK curves”, “a computer system”, “a memory devise”, and “an interface” “ can be viewed as necessary data gathering, a field of use, and any device and do not impose a meaningful limitation describing what problem is being remedied or solved.

Dependent claims 2, 4-9, 12, and 14 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additionally recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below: there are no additional element(s) in the dependent claims that adds a meaningful limitation to the abstract idea to make the claims significantly more than the judicial exception (abstract idea). 
Claim 2 recite limitations regarding data gathering steps and insignificant application necessary or routine to implement the abstract idea and thus are not significantly more than the abstract idea and viewed to be well known routine and conventional as evidenced by the prior art shown above.
Claims 4-9, 12, and 14 further limit the abstract idea with an abstract idea, such as an “Abstract ideas”, and thus the claims are still directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 20140372813 A1) in view of Harvey et al. (US 20080125898 A1) and Wegerich et al. (US 20040078171 A1).

Regarding Claim 1. (Currently Amended) Shin teaches:
A method for monitoring at least one process and for determining fault patterns of faults occurring in the at least one process (See Fig. 14 and para[0010]: a method and equipment for determining a fault.), wherein the at least one process includes a manufacturing process (See para[0008], para[0045] and para[0050]: production equipment.) and a product validation process/a product validation (See para[0009], para[0059], and para[0103]: Failure ratio of products. Good/bad determination results. Product inspection data), the method to be carried out in a computer system with a memory device and an interface for receiving sensor data (See Fig. 16, Fig. 14, and para[0134]: a reference pattern detecting apparatus 280 receiving time series sensing data from one or more production equipment 210.) and said method comprising:
generating a parameter table with characteristic fault patterns (See Fig. 1, Fig. 9, Fig. 16, para[0133] - para[0135]: Reference pattern providing apparatus 290.) for a number of partial processes of the at least one process (See para[0045] and para[0056]: The production equipment refers to one among multiple equipments constituting each process.), 
wherein the partial processes comprise process steps of the manufacturing process (See para[0045]: The production equipment refers to one among multiple equipments constituting each process.) and product validation steps of the product validation process and product validation steps of the product validation process/product validation (See para[0059]: fault determining information of a product corresponding to each of the time series sensing data pieces is accessed, and the calculated similarity measures are compared with good/bad determination results (S140).),
wherein the parameter table is stored in the memory device (See Fig. 12 and Fig. 16: Memory.),
wherein the parameter table is generated on the basis of historical sensor data (See Fig. 11, para[0048], and para[0056]: a verification period for extracting time series sensing data used in verifying the bad pattern.), 
wherein the historical sensor data is provided by sensors (See Fig. 10, para[0010], and para[0048]: time series sensing data measured by a sensor provided within the equipment.),
wherein the sensors are assigned to a production plant (See para[0138]: an environment sensor and an energy consumption sensor, which are installed in a building 211.), a tool (See para[0046]: a sensor incorporated in the production equipment.), or a testing device (See para[0046]: a sensor incorporated in the production equipment.),
wherein the historical sensor data describe a number of historical curves which have at least two dimensions and are respectively assigned to a partial process (See Fig. 2A – Fig. 2I, Fig. 4.), and 
wherein the historical curves for each partial process comprise historical OK curves (okay) (See Fig. 2A, Fig. 4 and para[0051]: A normal time series. Good.) and historical NOK (not OK) curves (See Fig. 4 and para[0053]: bad pattern.), wherein the historical NOK curves represent faulty partial processes (See para[0053]: fault.),
wherein generating the parameter table for each partial process comprises:
selecting (S21a) the historical NOK curves from the historical curves (See Fig. 1, Fig. 2B – Fig. 2I,  para[0048], para[0051] – para[0053]: FIGS. 2B to 2I illustrate "bad pattern" in cases where different kinds of faults are generated.); and 
for each selected historical NOK curve and depending on the type of partial process: 
dividing (S21b) the historical NOK curve into a number of sections or into a number of quadrants (See Fig. 5, Fig. 6, para[0057], and para[0075]: The bad pattern and the extracted time series sensing data should be pre-processed in the same manner. A time axis of the time series sensing data is divided into 5 sections.); 
determining (S21c) a number of parameter values for each section/each quadrant (See Fig. 6 and para[0075]: mean values (11, 12, 13, 14, 15) of the time series sensing data 10 for each section is calculated.), wherein the parameters relevant to the type of partial process are stored in a configuration table (See Fig. 9, para[0075], and para[0085]: Stored. FIG. 9 illustrates that a bad pattern is symbolized into "65 67 68 65 65".); 

wherein after generating the parameter table, the at least one process is monitored online during operation and in real time (See Fig. 15, para[0012]: a real time basis.), wherein the following steps are performed: 
a) collecting (S30) sensor data provided by sensors during a partial process (See Fig. 15, para[0012], and para[0126]: time series sensing data.), 
wherein the collected sensor data describe at least one curve having at least two dimensions (See Fig. 13A – Fig. 13B.), and 
wherein the collected sensor data is assigned to the partial process (See Fig. 14 and para[0119]: the time series sensing data is received from the monitoring target sensor produced according to the operation of the production equipment (S210).);
b) comparing (S40) the collected sensor data with characteristic fault patterns for this partial process stored in the parameter table (See Fig. 14, Fig. 15, para[0121]: a similarity measure of an Euclidean ratio, a similarity measure of a correlation, and a trend similarity between the bad pattern based on the bad pattern information and the symbol array of the time series sensing data are calculated (S230).), 
wherein for the comparison, actual characteristics are extracted from the collected sensor data corresponding to the characteristics that describe the characteristic fault patterns of this partial process (See Fig. 5, Fig. 14, Fig. 15, para[0118] - para[0121]: a pre-processing process is performed on the time series sensing data (S220). A similarity measure of an Euclidean ratio, a similarity measure of a correlation, and a trend similarity between the bad pattern based on the bad pattern information and the symbol array of the time series sensing data are calculated (S230).), 
wherein the actual characteristics are compared with the characteristics in the parameter table according to a comparison rule (See para[0121]: a similarity measure of an Euclidean ratio, a similarity measure of a correlation, and a trend similarity.).
	Shin is silent as to the language of:
performing (S21d) a mapping step in which a fault pattern is assigned to the historical NOK curve, the fault pattern being selected from a set of fault patterns relevant to the type of the partial process stored in the configuration table such that the fault pattern is assigned the number of parameter, and wherein a fault pattern preferably is assigned to several historical NOK curves,
c) selecting (S50) a fault pattern from the parameter table, the characteristics of which match the actual features to a predetermined degree,
wherein after step c), at least one fault elimination measure associated with the fault pattern is selected for the selected fault pattern, wherein the at least on fault elimination measure and an assignment to the respective fault pattern are stored in a table.
Nevertheless Harvey teaches:
performing (S21d) a mapping step in which a fault pattern is assigned to the historical NOK curve (See Fig. 2, Fig. 3, para[0034], para[0040] – para[0041], para[0047], and para[0052]: The fault signature may be a list, table, or other data structure that includes process variables that contribute to a specific fault or faults. At block 215, relative contributions of process variables that contributed to the fault are determined. Therefore, any number of process variables may be included in a fault signature, so long as those process variables each have fault contributions that meet the significance limit.), the fault pattern being selected from a set of fault patterns relevant to the type of the partial process stored in the configuration table (See Fig. 2, para[0041] – para[0042], and para[0046]: The fault classes may indicate an actual problem that generated a current fault. In another embodiment, a fault class includes multiple parameters that specify, for example, a specific machine, a specific component within a machine, etc. to which the fault class applies. At block 210, a new fault class is established (block 205).) such that the fault pattern is assigned the number of parameter (See Fig. 2, para[0050] and para[0056]: At block 220, contribution ranks are assigned to contributing process variables to generate a new fault signature. Relative magnitudes of their respective contributions.) , and wherein a fault pattern preferably is assigned to several historical NOK curves (See Figure 2, para[0041], para[0052],and para[0057]: Therefore, any number of process variables may be included in a fault signature, so long as those process variables each have fault contributions that meet the significance limit. Table 1.),
c) selecting (S50) a fault pattern from the parameter table, the characteristics of which match the actual features to a predetermined degree (See Fig. 3, Fig. 4, para[0067], and para[0080]: At block 320, processing logic determines which of the fault signatures match the detected fault. All fault signatures that have a fault contribution below a threshold value are discarded.),
wherein after step c), at least one fault elimination measure associated with the fault pattern is selected for the selected fault pattern (See Figures 2 – 5, para[0041], para[0043], and para[0081]: The fault classes may indicate an actual problem that generated a current fault, or a probable cause of the current fault. Fault reporter 165 may also cause manufacturing machines 110 to be shut down, cause a machine to alarm, or cause other appropriate actions.), 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Shin performing (S21d) a mapping step in which a fault pattern is assigned to the historical NOK curve, the fault pattern being selected from a set of fault patterns relevant to the type of the partial process stored in the configuration table such that the fault pattern is assigned the number of parameter, and wherein a fault pattern preferably is assigned to several historical NOK curves, c) selecting (S50) a fault pattern from the parameter table, the characteristics of which match the actual features to a predetermined degree, wherein after step c), at least one fault elimination measure associated with the fault pattern is selected for the selected fault pattern such as that of Harvey. Shin and Harvey are analogous to the instant application, because all of the references are directed to the same field of endeavor. Harvey teaches, “Once faults are detected, they are diagnosed by estimating a relative fault contribution of each process variable” (See para[0006]). Harvey further teaches, “For example, if the fault signature indicates that the greatest contributing process variable was silane flow rate, the fault class may indicate that a valve that feeds silane into a chamber has malfunctioned” (See para[0041]). One of ordinary skill would have been motivated to modify Shin, because assigning a NOK curve to a fault pattern relevant to the partial process and then diagnosing a fault by selecting a matching fault pattern would help to determining the relative contribution of the NOK curve to a fault and determine the cause and possible solution to the fault, as recognized by Harvey.
Harvey is silent as to the language of:
wherein the at least on fault elimination measure and an assignment to the respective fault pattern are stored in a table.
Nevertheless Wegerich teaches:
wherein the at least on fault elimination measure and an assignment to the respective fault pattern are stored in a table (See Fig. 1, para[0036], and para[0103]: Diagnosis and actions output module 160. Investigative action suggestions, and resolution action suggestions, which are all stored in the database with the related failure mode signature.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Shin wherein the at least on fault elimination measure and an assignment to the respective fault pattern are stored in a table such as that of Wegerich. Shin and Wegerich are analogous to the instant application, because all of the references are directed to the same field of endeavor. Wegerich teaches, “Coupling a sensitive early detection statistical test with an easy-to-build empirical model and providing not only early warning, but a diagnostic indication of what is the likely cause of a change, comprises an enormously valuable monitoring or control system, and is much sought after in a variety of industries currently” (See para[0008]). One of ordinary skill would have been motivated to modify Shin, because storing a fault pattern and fault elimination measure would help provide more than a warning when a fault is diagnosed, as recognized by Wegerich.

Regarding Claim 4. Shin teaches:
The method of claim 1, 
wherein generating the parameter table after assigning the fault patterns to the historical NOK curves further comprises: 
for each fault pattern, determining (S22a) a characteristic distribution in an interval for the parameters comprising a plurality of parameter populations belonging to the respective fault pattern (See Fig. 1, Fig. 5, Fig. 7, and para[0077]: The time series sensing data resulting after performing the divisional compression process shown in FIG. 6 may be normalized using a mean and a variance of the mean values of the respective sections for effective comparison between Good and Bad groups (S123).).
Shin is silent as to the language of:
from all fault patterns, determining (S22b) those fault patterns that are uniquely identifiable from a single parameter population of the plurality of parameter populations, wherein the single parameter population does not overlap with any other parameter population of the fault patterns; and 
inserting (22c) the determined uniquely identifiable fault patterns in the parameter table, 
wherein only those values of the parameter population with which the fault pattern is uniquely identifiable are stored for the respective fault pattern as a characteristic in the parameter table.
Nevertheless Harvey teaches:
from all fault patterns (See Figure 2, and para[0040]: Each fault signature represents process conditions representative of a specific fault or faults.), determining (S22b) those fault patterns that are uniquely identifiable from a single parameter population of the plurality of parameter populations (See Figure 2, and para[0004]: a fault is detected when one or more of the statistics of recent process data deviate from a statistical model by an amount great enough to cause a model metric to exceed a respective confidence threshold.), wherein the single parameter population does not overlap with any other parameter population of the fault patterns (See Figure 3 and par[0068]: If no match is detected with an existing fault signature, the method proceeds to block 340.); and 
inserting (22c) the determined uniquely identifiable fault patterns in the parameter table (See Figure 2, Figure 3, and para[0056]: the new fault signature is stored in the fault diagnosis database.), 
wherein only those values of the parameter population with which the fault pattern is uniquely identifiable are stored for the respective fault pattern as a characteristic in the parameter table (See Figure 2, Figure 3, and para[0050]: The subset may include those process variables whose fault contribution is greater than a contribution threshold value, hereinafter referred to as the significance limit.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Shin from all fault patterns, determining (S22b) those fault patterns that are uniquely identifiable from a single parameter population of the plurality of parameter populations, wherein the single parameter population does not overlap with any other parameter population of the fault patterns; and inserting (22c) the determined uniquely identifiable fault patterns in the parameter table, wherein only those values of the parameter population with which the fault pattern is uniquely identifiable are stored for the respective fault pattern as a characteristic in the parameter table such as that of Harvey. Shin and Harvey are analogous to the instant application, because all of the references are directed to the same field of endeavor. Harvey teaches, “Once faults are detected, they are diagnosed by estimating a relative fault contribution of each process variable” (See para[0006]). Harvey further teaches, “For example, if the fault signature indicates that the greatest contributing process variable was silane flow rate, the fault class may indicate that a valve that feeds silane into a chamber has malfunctioned” (See para[0041]). One of ordinary skill would have been motivated to modify Shin, because identifying fault patterns from a parameter population and inserting the fault pattern into a table would help to diagnose the fault and determine the cause of a fault, as recognized by Harvey.

Regarding Claim 12. (Currently amended) Shin teaches:
The method of claim 1, 
wherein at the predetermined degree of matching, each actual characteristic and a corresponding characteristic of the fault pattern satisfy a predetermined matching criterion (See para[0018]: similarity measures of an Euclidean ratio, a correlation and a trend similarity between the bad pattern based on the bad pattern information and the sensing data, each of the Euclidean ratio, the correlation and the trend similarity having a value in a range between 0, which means non-similarity, and 1, which means sameness, and a warning signal output unit configured to generate a warning signal when a calculated value of at least one from among the Euclidean ratio, the correlation and the trend similarity is 1.).

Regarding Claim 14. (New) Shin is silent as to the language of:
The method of claim 1, 
Wherein after step c),
At least one fault cause associated with the fault pattern is selected for the selected fault pattern, wherein the fault causes are stored in a table.
Nevertheless Harvey teaches:
At least one fault cause associated with the fault pattern is selected for the selected fault pattern, wherein the fault causes are stored in a table (See Fig. 3, para[0033], and para[0041]: a fault classes table that stores a list of fault classes. The fault classes may indicate an actual problem that generated a current fault, or a probable cause of the current fault.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Shin wherein at least one fault cause associated with the fault pattern is selected for the selected fault pattern, wherein the fault causes are stored in a table such as that of Harvey. Shin and Harvey are analogous to the instant application, because all of the references are directed to the same field of endeavor. Harvey teaches, “In one embodiment, each fault class includes a fault severity value. Fault classes having a low fault severity value may cause little to no harm to a manufactured product, while fault classes with a high severity may significantly reduce product yield. Therefore, fault severity values can alert a user as to how important a fault may be.” (See para[0081]). One of ordinary skill would have been motivated to modify Shin, because determining a fault cause would help to determine the severity of a fault and how important a fault may be, as recognized by Harvey.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 20140372813 A1) in view of Harvey et al. (US 20080125898 A1) and Wegerich et al. (US 20040078171 A1) as applied to claim 1 above, and further in view of Ohgushi et al. (US 20160077520 A1).

Regarding Claim 2. (Currently amended) Shin teaches:
The method of claim 1, 
wherein 
the historical curves comprise historical process curves (See Fig. 4, para[0053], and para[0056]: the time series sensing data generated by the suspicious equipment are collected for a predetermined period.), 
the historical OK curves comprise historical OK process curves (See Fig. 2A, Fig. 4, para[0051]: FIG. 2A illustrates a normal time series sensing data pattern of a particular sensor provided in particular equipment.), and 
the historical NOK curves comprise historical NOK process curves (See Fig. 2B – Fig. 2I and para[0051]: FIGS. 2B to 2I illustrate "bad pattern" in cases where different kinds of faults are generated.), and the faulty partial processes include faulty process steps (See para[0045]: The production equipment refers to one among multiple equipments constituting each process.) and faulty products (See para[0059]: fault determining information of a product corresponding to each of the time series sensing data pieces is accessed, and the calculated similarity measures are compared with good/bad determination results (S140).).
Shin is silent as to the language of:
the historical curves comprise historical product validation curves, 
the historical OK curves comprise historical OK product validation curves, and 
the historical NOK curves comprise historical NOK product validation curves.
Nevertheless Ohgushi teaches:
the historical curves comprise historical product validation curves (See Fig. 1: Inspection result storage 101.), 
the historical OK curves comprise historical OK product validation curves (See para[0032]: pass.), and 
the historical NOK curves comprise historical NOK product validation curves (See parap0032]: failure.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Shin wherein the historical curves comprise historical product validation curves, the historical OK curves comprise historical OK product validation curves, and the historical NOK curves comprise historical NOK product validation curves such as that of Ohgushi. Shin and Ohgushi are analogous to the instant application, because all of the references are directed to the same field of endeavor. Ohgushi teaches, “Hard disk drives (HDDs) used as storages for computers are inspected before shipment by various methods to ensure high quality.” (See para[0003]). One of ordinary skill would have been motivated to modify Shin, because subjecting a product to a product validation process would help to ensure the quality of the product, as recognized by Ohgushi.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 20140372813 A1) in view of Harvey et al. (US 20080125898 A1) and Wegerich et al. (US 20040078171 A1) as applied to claim 4 above, and further in view of Nikovski et al. (US 20180164794 A1).

Regarding Claim 5. (Currently amended) Shin is silent as to the language of:
The method of claim 4, 
wherein for those fault patterns that are not uniquely identifiable from the single parameter population, 
the following steps are performed: 
i) reducing (S23a) an interval length of each of the parameter populations by a predetermined relative or absolute value; 
ii) determining (S23b) those fault patterns that are uniquely identifiable from a parameter population having reduced interval lengths and inserting the determined uniquely identifiable fault patterns at the end of the parameter table, 
wherein values of the parameter populations having original interval length are stored as the characteristic in the parameter table; and 
iii) checking if there are still fault patterns that have not been inserted in the parameter table, and 
if so, continuing with step i) until all fault patterns have been inserted into the parameter table.
Nevertheless Nikovski teaches:
wherein for those fault patterns that are not uniquely identifiable from the single parameter population (See Fig. 1C, Fig. 1D, and para[0009]: For example, for each iteration, a Shapelet discovery algorithm can be applied to search for the predictive pattern until the best predictive pattern is found.), 
the following steps are performed: 
i) reducing (S23a) an interval length of each of the parameter populations (See Fig. 1D and para[0011]: the current time series length is shortened.) by a predetermined relative or absolute value (See Fig. 1D and para[0011]: an increment of one-time step, per iteration.); 
ii) determining (S23b) those fault patterns that are uniquely identifiable from a parameter population having reduced interval lengths (See Fig. 1D and para[0011]: identifying a pattern in the set of training data examples.) and inserting the determined uniquely identifiable fault patterns at the end of the parameter table (See para[0011]: storing the predictive pattern in the computer readable memory.), 
wherein values of the parameter populations having original interval length are stored as the characteristic in the parameter table (See para[0041]: A computer readable memory 112 to store and provide a set of training data examples generated by the sensor 104.); and 
iii) checking if there are still fault patterns that have not been inserted in the parameter table (See para[0101] – para[0102]: We iterate the process of and until for predictive patterns of all lengths found by the maximal margin algorithm.), and 
if so, continuing with step i) until all fault patterns have been inserted into the parameter table (See para[0101] – para[0102]: We iterate the process of and until for predictive patterns of all lengths found by the maximal margin algorithm.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Shin wherein i) reducing (S23a) an interval length of each of the parameter populations by a predetermined relative or absolute value; ii) determining (S23b) those fault patterns that are uniquely identifiable from a parameter population having reduced interval lengths and inserting the determined uniquely identifiable fault patterns at the end of the parameter table, wherein values of the parameter populations having original interval length are stored as the characteristic in the parameter table; and iii) checking if there are still fault patterns that have not been inserted in the parameter table, and if so, continuing with step i) until all fault patterns have been inserted into the parameter table such as that of Nikovski. Shin and Nikovski are analogous to the instant application, because all of the references are directed to the same field of endeavor. Nikovski teaches, “a Shapelet discovery algorithm can be applied to search for the predictive pattern until the best predictive pattern is found” (See para[0009]). One of ordinary skill would have been motivated to modify Shin, because iteratively reducing the interval length of a parameter population and determining a fault pattern would help to find the best predictive pattern, as recognized by Nikovski.

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 20140372813 A1) in view of Harvey et al. (US 20080125898 A1) and Wegerich et al. (US 20040078171 A1) as applied to claim 4 above, and further in view of Thomas et al. (US 20150178631 A1).

Regarding Claim 6. (Currently amended) Shin is silent as to the language of:
The method of claim 4, 
wherein the characteristics stored in the parameter table are adjusted before storage by a predetermined relative or absolute value, 
in particular interval limits are increased by a predetermined relative value.
Nevertheless Thomas teaches:
wherein the characteristics stored in the parameter table are adjusted before storage by a predetermined relative or absolute value, in particular interval limits are increased by a predetermined relative value (See para[0241]: a user may need to increase the range of the ROS.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Shin wherein the characteristics stored in the parameter table are adjusted before storage by a predetermined relative or absolute value, in particular the interval limits are increased by a predetermined relative value such as that of Thomas. Shin and Thomas are analogous to the instant application, because all of the references are directed to the same field of endeavor. Thomas teaches, “To ensure that the pattern of interest falls within an ROS in this example, a user may need to increase the range of the ROS” (See para[0241). One of ordinary skill would have been motivated to modify Shin, because increasing the interval limits would help to insure that the pattern of interest is stored in the parameter table, as recognized by Thomas.

Regarding Claim 7. (Currently amended) Shin teaches:
The method of claim 6, 
Wherein each historical NOK curve has characteristics (See Fig. 6, para[0064] and para[0075]: in order to accurately calculate similarity measures between the bad pattern and the time series sensing data of each product, an appropriate pre-processing process should be performed. Mean values (11, 12, 13, 14, 15) of the time series sensing data 10 for each section is calculated.), and
wherein after inserting all the fault patterns in the parameter table, a verification step (S24) is performed (See Fig. 1 and para[0007]: method for verifying reliability of bad pattern.)
Shin is silent as to the language of:
the verification step comprising: 
i) for each historical NOK curve on the basis of which the parameter table was generated, 
determining (S24a) an associated fault pattern based on the parameter table by selecting the fault pattern whose characteristics in the parameter table match the characteristics of the historical NOK curve, 
wherein the fault patterns stored in the parameter table are compared in ascending order with the characteristics of the historical NOK curve and the comparison is terminated once a fault pattern has been determined; 
ii) for each historical NOK curve from step i), verifying (S24b) whether the detected fault pattern matches the fault pattern associated with the historical NOK curve in the mapping step; and 
iii) if, for a fault pattern in step ii), a certain number of detected fault patterns do not match the associated fault patterns, 
saving the certain number to the fault pattern in the parameter table; 
generating at least one additional characteristic and storing the additional characteristic, together with the characteristics of the fault pattern as a new fault pattern in the parameter table; and 
for those fault patterns which have at least one additional characteristic: 
determining the characteristic distribution for the parameters (parameter populations) belonging to the respective fault pattern; 
from all fault patterns, determining those fault patterns that are uniquely identifiable from a single parameter population, 
wherein the single parameter population does not overlap with any other parameter population of the fault patterns; and 
inserting the determined uniquely identifiable fault patterns in the parameter table, 
wherein only those values of the parameter population with which the fault pattern is uniquely identifiable are stored for the respective fault pattern as the characteristic in the parameter table.
	Nevertheless Harvey teaches:
the verification step comprising: 
i) for each historical NOK curve on the basis of which the parameter table was generated, 
determining (S24a) an associated fault pattern based on the parameter table by selecting the fault pattern whose characteristics in the parameter table match the characteristics of the historical NOK curve (See Figure 3, and para[0067]: At block 320, processing logic determines which of the fault signatures match the detected fault.), 
wherein the fault patterns stored in the parameter table are compared in ascending order with the characteristics of the historical NOK curve (See para[0065]: processing logic determines relative contributions of the contributing process variables.) and the comparison is terminated once a fault pattern has been determined (See Figure 3: end.); 
ii) for each historical NOK curve from step i), verifying (S24b) whether the detected fault pattern matches the fault pattern associated with the historical NOK curve in the mapping step (See Figure 3, Figure 4, and para[0067]: processing logic determines which of the fault signatures match the detected fault.); and 
iii) if, for a fault pattern in step ii), a certain number of detected fault patterns do not match the associated fault patterns (See Figure 3, and para[0068]: If no match is detected with an existing fault signature, the method proceeds to block 340.), 
saving the certain number to the fault pattern in the parameter table (See Fig. 3 and para[0075]: At block 220, contribution ranks are assigned to contributing process variables to generate a new fault signature. At block 340, a new fault class is established.); 
generating at least one additional characteristic and storing the additional characteristic, together with the characteristics of the fault pattern as a new fault pattern in the parameter table (See Fig. 2, Fig. 3, para[0050], and para[0075]: At block 220, contribution ranks are assigned to contributing process variables to generate a new fault signature. At block 345, a new fault signature is generated, which may be associated with the new fault class.) and 
for those fault patterns which have at least one additional characteristic: 
determining the characteristic distribution for the parameters (parameter populations) belonging to the respective fault pattern (See Figure 3, para[0056] and para[0075]: Alternatively, the actual contribution values may be stored. A new fault signature is generated, which may be associated with the new fault class. ); 
from all fault patterns, determining those fault patterns that are uniquely identifiable from a single parameter population (See Figure 2, and para[0004]: a fault is detected when one or more of the statistics of recent process data deviate from a statistical model by an amount great enough to cause a model metric to exceed a respective confidence threshold.), 
wherein the single parameter population does not overlap with any other parameter population of the fault patterns (See Figure 3 and par[0068]: If no match is detected with an existing fault signature, the method proceeds to block 340.); and 
inserting the determined uniquely identifiable fault patterns in the parameter table (See Figure 2, Figure 3, and para[0056]: the new fault signature is stored in the fault diagnosis database.), 
wherein only those values of the parameter population with which the fault pattern is uniquely identifiable are stored for the respective fault pattern as the characteristic in the parameter table (See Figure 2, Figure 3, and para[0050]: The subset may include those process variables whose fault contribution is greater than a contribution threshold value, hereinafter referred to as the significance limit.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Shin a verification step such as that of Harvey. Shin and Harvey are analogous to the instant application, because all of the references are directed to the same field of endeavor. Harvey teaches, “Accordingly, new fault classes and new fault signatures can be added (e.g., to a multivariate statistical model) as new faults are encountered during actual processing of product.” (See para[0075]). One of ordinary skill would have been motivated to modify Shin, because verifying a fault pattern would help to insure that new faults patterns are identified for use in diagnosing faults, as recognized by Harvey.

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 20140372813 A1) in view of Harvey et al. (US 20080125898 A1, Wegerich et al. (US 20040078171 A1) and Thomas et al. (US 20150178631 A1) as applied to claim 7 above, and further in view of Cantwell (US 20180082201 A1).

Regarding Claim 8. (Currently amended) Shin is silent as to the language of:
The method of claim 7, 
wherein a binary logistic regression is performed for fault patterns that are not uniquely identifiable with the additional characteristic, and 
wherein for the fault patterns the formula of the binary logistic regression is stored to the fault pattern in the parameter table and the verification step is subsequently repeated.
Nevertheless Cantwell teaches:
wherein a binary logistic regression is performed for fault patterns that are not uniquely identifiable with the additional characteristic (See para[0027]: a logistic regression (LR) binary classifier.), and 
wherein for the fault patterns the formula of the binary logistic regression is stored to the fault pattern in the parameter table (See para[0027]: binary classifier.) and the verification step is subsequently repeated (See para[0045]: This process is repeated for all samples in the training set yielding the neighbor or limit vector L with n elements.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Shin wherein a binary logistic regression is performed for fault patterns that are not uniquely identifiable with the additional characteristic, and wherein for the fault patterns the formula of the binary logistic regression is stored to the fault pattern in the parameter table and the verification step is subsequently repeated such as that of Cantwell. Shin and Cantwell are analogous to the instant application, because all of the references are directed to the same field of endeavor. Cantwell teaches, “Time-series transition analysis may use LR to build a binary classifier which is used to create a probability that new time-series data have the target pattern or not” (See para[0027]). One of ordinary skill would have been motivated to modify Shin, because using binary logistic regression for fault pattern validation would help to determine if the data has the target pattern or not, as recognized by Cantwell.

Regarding Claim 9. Shin is silent as to the language of:
The method of claim 8, 
wherein in the parameter table, the fault patterns are marked for which the smallest respective certain number was stored in the verification step.
Nevertheless Harvey teaches:
wherein in the parameter table, the fault patterns are marked for which the smallest respective certain number was stored in the verification step (See para[0080]: fault signatures with the lowest match closeness scores are discarded.) (Examiner note: the fault signatures are marked for discarding.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Shin a verification step such as that of Harvey. Shin and Harvey are analogous to the instant application, because all of the references are directed to the same field of endeavor. Harvey teaches, “Accordingly, new fault classes and new fault signatures can be added (e.g., to a multivariate statistical model) as new faults are encountered during actual processing of product.” (See para[0075]). One of ordinary skill would have been motivated to modify Shin, because verifying a fault pattern would help to insure that new faults patterns are identified for use in diagnosing faults, as recognized by Harvey.

Response to Arguments
Applicant's arguments filed 06/16/2022 have been fully considered but they are not persuasive.
Applicant argues that: It is respectfully submitted that this single limitation could not, by itself, be used to make a determination with respect to the claim taken as a whole. Indeed, step 2A of the Alice test requires an assessment of whether the claim as a whole is directed to a judicial exception. See MPEP §2106. Accordingly, it is believed that even if the cited limitation could be viewed as reciting a mental process, the claim still would not be "directed to" the judicial exception under prong two of step 2A.
Applicant’s arguments with respect to the rejection of the amended independent claim 1 under 35 USC 101 have been fully considered but are not persuasive. Referring to the MPEP 2106.04(a)(2), Step 2A: whether a claim is directed to a judicial exception, “Step 2A is a two-prong inquiry, in which examiners determine in Prong One whether a claim recites a judicial exception, and if so, then determine in Prong Two if the recited judicial exception is integrated into a practical application of that exception.” As described in further detail under the 35 USC 101 rejection above, the non-abstract additional elements of the independent claims are seen as either  generally linking the use of the judicial exception to a particular technological environment or field of use; adding insignificant extra-solution activity to the judicial exception, i.e. necessary data gathering; or mere instructions to implement an abstract idea on a computer. Further, the non-abstract additional elements are not seen as integrating the claim as a whole into a practical application because the non- abstract additional elements are well understood, routine, and conventional activity that as shown by the recited references is widely prevalent or in common use in the relevant industry. As the amended claim 1 both recites a judicial exception and is not integrated into a practical application the 35 USC 101 rejection is maintained.
Applicant argues that: Accordingly, it is now believed to be clear that the claimed subject matter relates to the generation of the parameter table for multiple partial processes based on historical NOK curves followed by monitoring at least one process, collecting sensor data, and identifying fault patterns in the parameter table…; and Accordingly, sensors are assigned to production plants, tools, or testing devices, including equipment for validating products, and processes may be monitored using such sensors in real time.
Applicant’s arguments with respect to the rejection of the amended independent claims 1 under 35 USC 101 have been fully considered but are not persuasive. As described in further detail under the 35 USC 101 rejection above, the non-abstract additional elements of the independent claims are seen as either generally linking the use of the judicial exception to a particular technological environment or field of use; adding insignificant extra-solution activity to the judicial exception, i.e. necessary data gathering; or mere instructions to implement an abstract idea on a computer. Further, the non-abstract additional elements are not seen as integrating the claim as a whole into a practical application because the non-abstract additional  elements are well understood, routine, and conventional activity that as shown by the recited references is widely prevalent or in common use in the relevant industry. Although, the claims recites “at least one fault elimination measure associated with the fault pattern is selected for the selected fault pattern, wherein the at least on fault elimination measure and an assignment to the respective fault pattern are stored in a table”, the claims appear to not require any action be taken using the fault elimination measure other than to store the elimination measure in a table. The claims may be integrated into a practical application if the claims were amended to require performing a fault elimination method as a result of method recited in claim 1. However, at present claim 1 remains rejected under 35 USC 101 because the claim recites a judicial exception and is not integrated into a practical application.
Applicant argues that: However, the cited reference instead teaches the generation of statistics from training data. The statistics are then used collectively to generate one or more multivariate statistical model. The detection of faults in Harvey is instead described in para. [0039], wherein the statistics of process data for processes being monitored are calculated and compared to statistics of appropriate multivariate statistical models. Accordingly, given a fault signature, Harvey is silent about the fault signature being mapped or assigned to any of the process runs of the training  data. For at least this reason, claim 1 is not taught or suggested by Harvey, whether taken alone or in combination with the secondary references.
Applicant’s arguments with respect to the rejection of the amended independent claim 1 under 35 USC 102 have been fully considered but are not persuasive. As described in further detail under the 35 USC 103 rejection above, under the broadest reasonable interpretation of the limitation Harvey does teach the limitation “performing (S21d) a mapping step in which a fault pattern is assigned to the historical NOK curve”. Harvey teaches, a “any number of process variables may be included in a fault signature, so long as those process variables each have fault contributions that meet the significance limit” (See para[0052]). Further, under the broadest reasonable interpretation of the limitation Harvey does teach the limitation “the fault pattern being selected from a set of fault patterns relevant to the type of the partial process stored in the configuration table”. Harvey teaches, “a fault class includes multiple parameters that specify, for example, a specific machine, a specific component within a machine, etc. to which the fault class applies” (See para[0042]). By determining a fault class for a specific machine Harvey is determining a fault pattern that is relevant to a type of partial process, based on a broadest reasonable interpretation of “relevant”.
Applicant argues that: The Office similarly points to Harvey as teaching that, after selecting a fault pattern, at least one fault elimination measure and an assignment to the respective fault pattern are stored in a table, previously claimed in claim 13. The Office points to FIG. 1 and paras. [0033] and [0040] of Harvey as teaching such a limitation. However, the cited reference teaches merely that a fault reporter may cause a manufacturing machine to be shut down upon detection of a current fault. Harvey is silent about storing anything related to the shut down in a table.
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that: Finally, even if one skilled in the art were to attempt to modify Harvey in view of Shin, such an approach would fail. Harvey explicitly provides for the use of generated statistics collectively to generate one or more multivariate models, as provided in para. [0034]. Accordingly, any parameter that could be determined during processing the training data according to Harvey would simply be absorbed into the multivariate statistical model and would not then be stored independently in a configuration table. As such, no data would be available for comparison on the basis of characteristics of collected sensor data.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Harvey teaches, “Once faults are detected, they are diagnosed by estimating a relative fault contribution of each process variable” (See para[0006]). Harvey further teaches, “For example, if the fault signature indicates that the greatest contributing process variable was silane flow rate, the fault class may indicate that a valve that feeds silane into a chamber has malfunctioned” (See para[0041]). One of ordinary skill would have been motivated to modify Shin, because assigning a NOK curve to a fault pattern relevant to the partial process and then diagnosing a fault by selecting a matching fault pattern would help to determining the relative contribution of the NOK curve to a fault and determine the cause and possible solution to the fault, as recognized by Harvey.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER W FERRELL whose telephone number is (571)272-0551. The examiner can normally be reached Monday - Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARTER W FERRELL/             Examiner, Art Unit 2863                                                                                                                                                                                           
/YOSHIHISA ISHIZUKA/             Primary Examiner, Art Unit 2863